People v Noble (2015 NY Slip Op 06523)





People v Noble


2015 NY Slip Op 06523


Decided on August 12, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 12, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
L. PRISCILLA HALL
JEFFREY A. COHEN
JOSEPH J. MALTESE, JJ.


2011-09310
 (Ind. No. 10002/08)

[*1]The People of the State of New York, respondent,
vRicky Noble, appellant.


Lynn W. L. Fahey, New York, N.Y. (Allegra Glashausser of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove, Solomon Neubort, and Jean M. Joyce of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (DiMango, J.), rendered September 23, 2011, convicting him of endangering the welfare of a child (two counts) and sexual abuse in the third degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing (Sullivan, J.), of that branch of the defendant's omnibus motion which was to suppress his statements to law enforcement officials.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, the Supreme Court properly determined that the defendant did not unequivocally and unqualifiedly express a desire to remain silent (see People v Seda, 289 AD2d 422). The court's determination, which turned on its assessment of the hearing testimony of a detective, is supported by the record (see People v Almonor, 122 AD3d 763; People v Lowin, 36 AD3d 1153, 1155). Accordingly, the Supreme Court properly denied that branch of the defendant's omnibus motion which was to suppress his statements to law enforcement officials.
The defendant's contention that certain counts in the indictment were multiplicitous is unpreserved for appellate review (see People v Cruz, 96 NY2d 857) and, in any event, without merit (see People v Salton, 120 AD3d 838; People v Saunders, 290 AD2d 461).
CHAMBERS, J.P., HALL, COHEN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court